Title: To James Madison from Sylvanus Bourne, 25 April 1806 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


                    § From Sylvanus Bourne. 25 April 1806, Amsterdam. “In consequence of the late proceedings of the Prussian Govt in taking possession of Hanover, Shutting its Ports to the English &c. the Rivers Elbe, Weser, & Emmol are declared to be in a State of Blockade. Should this information not have before reached the U States you will doubtless deem it of importance to be made known—if my information on this head is regarded as sufficiently authentic; it is drawn from an endersement made on the Register of the Ship Alonso Capt Ansell Gibbs from Charleston S.C. bound to Bremen—as follows
                    ‘Boarded on the 17 April 1806 by his Brittannic Majesty Ship of War the Dauntless & informed that the Rivers Elbe, Weser & Emms are in a State of Blockade.’ Signed E Eluartts Lt on which Cap Gibbs resolved on Entering this Port.
                    “A Committee from the Hague has lately gone to Paris to consult with that Govt on the Subject of the change about to take place in this Govt. but it is generally thought that they will not Succeed to alter the plan which has been fixed & that we may now Shortly expect Prince Louis to take the reins of Govt upon him, the detail administration of the Country it is presumed will remain as before.”
                